Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1 and 4-6 in the reply filed on 9/16/21 is acknowledged.

Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Specification
The abstract of the disclosure is objected to because it is in claim format.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “different combinations of the claimed subject matters of claims 1 and 4” (please see clarity 112 rejection below for further explanation) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “--- (C) a spindle as a tool holding unit holding a tool, the spindle being configured such that the tool can be attached; (A) a turret rotatably supported and holding a tool; a feed mechanism moving the tool holding unit in at least one axis (B) the enclosure being attached to the turret, having an opening, and having an interior area into which a portion of the tool exposed outside from the tool holding unit can be partially or entirely enclosed through the opening; a fluid injecting nozzle provided on at least one of the tool holding unit and the enclosure and injecting a fluid toward the tool enclosed in the enclosure; and a controller controlling (D) the feed mechanism such that the tool held by the tool holding unit is enclosed into the enclosure by moving the tool holding unit, and controlling an injecting operation of the fluid injecting nozzle such that the fluid is injected in a state where the tool held by the tool holding unit is enclosed in the enclosure.
It is unclear to the Examiner which embodiment the Applicant is claiming. It appears to the Examiner that Claim 1 is a mixture of two distinct embodiments (the third embodiment figure 3 and the fourth embodiment figure 4). For Example: the claimed language above (See A) “(A) a turret rotatably supported and holding a tool” is referring back to figure 4 whereby the tool Tb is held by one of the side surfaces 31a of the turret 31 (see disclosure, pages 13-14, paragraph 57). However, the other claimed language above (See B) “(B) the enclosure being attached to the turret” is referring back to figure 3 whereby the enclosure 23 is attached to the end surface 31b of the turret 31 via a bracket 41 (see disclosure, page 12, paragraph 50). Please note in figure 4, the enclosure 23” is attached elsewhere, i.e. on the movable rest 22’ (see disclosure, page 14, paragraph 58). Furthermore, the first part of the claim (see C above) “a spindle as a tool holding unit holding a tool” is referring to either figure 3 (where tool T is held by spindle 6) or figure 4 (where tool Ta is held by spindle 6), and going further down in the the feed mechanism such that the tool held by the tool holding unit is enclosed into the enclosure by moving the tool holding unit” which is confusing as it appears to be referring to figure 3 because in figure 4, the tool Ta is just used as an alternative machining when the main one is Tb (disclosure, page 14, paragraph 57, last 3 lines recite “Note that, as a matter of course, the workpiece (not shown) can be machined also by a tool Ta held by the tool spindle 6). If said claimed language “the feed mechanism such that the tool held by the tool holding unit is enclosed into the enclosure by moving the tool holding unit” is to be true, now we introduce yet another embodiment (figures 1 and 2, whereby the tool T held by the tool spindle is inserted in the enclosure 23, either enclosure on a turret as seen in figure 2, or enclosure on support 21 as seen in figure 1). Please also look last two lines of claim 1 which confuse the matter more in the same regards. Overall, claim 1 mixes bits and pieces of many embodiments making it very unclear. For the purpose of the instant Office Action, Examiner has determined the enclosure is not attached to the turret (i.e. such as figure 4 of the application).
Claim 1 recites ‘a turret rotatably supported and holding a tool”. Supported on what? It is unclear.
Claim 1 recites “a spindle as a tool holding unit holding a tool, the spindle being configured such that the tool can be attached; a turret rotatably supported and holding a tool”. Are these tools the same or different? The distinction is not clear.
Claim 1 recites “an enclosure provided within an operating area of the tool held by the tool holding unit”. What are the limitations for what is considered “within an operating area”? What are the mets and bounds for the claimed subject matter.
Claim 4 recites “wherein: the turret is formed in a polygonal prism shape, has a plurality of instrument attachment surfaces on side surfaces thereof, and has an end surface perpendicular to the plurality of instrument attachment surfaces; and the enclosure is attached at a portion of an outer surface thereof to the end surface of the turret”. The placement of the enclosure on the turret, it appears to be referring to figure 3, and as stated in the rejection above, claim 1 combines different embodiments, thus claim 4 depending from claim 1 further makes it unclear.
Claim 4 recites “the enclosure is attached at a portion of an outer surface thereof to the end surface of the turret”. The claimed subject mater and point of reference is not entirely clear. I.e. what portion of an outer surface? What is meant by “an outer surface thereof to the end surface of the turret”? For the purpose of the instant Office Action, Examiner has determined the enclosure is not attached to the turret (i.e. such as figure 4 of the application).
Claim 5 recites ‘a turret rotatably supported and holding a tool”. Supported on what? It is unclear.
Claim 5 recites “an enclosure provided within an operating area of the tool”. What are the limitations for what is considered “within an operating area”? What are the mets and bounds for the claimed subject matter.
Claim 6 recites “wherein the enclosure is configured to be movable between a position set outside the operating area of the tool and a position set within the operating area of the tool”. What are the limitations for what is considered “a position set outside operating area and within the operating area”? What are the mets and bounds for the claimed subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 5, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morimura (USP 10,889,012).
Regarding claims 1 and 5, as best understood, Morimura discloses a machine tool, comprising: a spindle (36) as a tool holding unit holding a tool, the spindle being configured such that the tool can be attached (figure 4); a turret rotatably supported and holding a tool (figure 5 shows a turret); a feed mechanism moving the tool holding unit in at least one axis direction (col. 4, lines 6-15); an enclosure (54) provided within an operating area of the tool held by the tool holding unit (figures 1 and 5), the enclosure not attached to the turret, having an opening, and having an interior area into which a portion of the tool exposed outside from the tool holding unit can be partially or entirely enclosed through the opening (figure 6. Please note arm 20 can also hold a tool: see col. 6, lines 22-26: which recites “The in-machine robot 20 may be used in various usages. For example, the in-machine robot 20 may help the machining during the machining of the workpiece. Specifically, for example, the in-machine robot 20 supports at least one of the workpiece and the tool 100 during machining”),a fluid injecting nozzle 

Regarding claim 4, as best understood, Morimura discloses in figure 5, a turret formed in a polygonal prism shape and having a plurality of instrument attachment surfaces on side surfaces thereof. Furthermore, due to clarity issues (please see rejection above, for the purpose of the instant Office Action, Examiner has determined the enclosure is not attached to the turret (i.e. such as figure 4 of the application), thus, as best understood, Morimura discloses further an enclosure (54) remote from the turret (figure 5).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        12/18/21